Exhibit 10.37

 

AMENDMENT TO EMPLOYMENT AGREEMENT DATED DECEMBER 30, 2008

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of  December 30, 2008, by and between PC MALL, INC., a Delaware
corporation, (the “Company”), and Frank F. Khulusi, an individual (“Executive”).

 

RECITALS

 

WHEREAS , the Company and Executive previously entered into that certain
Employment Agreement, effective January 1, 1995, setting forth the terms and
conditions of Executive’s employment with the Company (the “Employment
Agreement”); and

 

WHEREAS, the Company and Executive previously agreed to amend the Employment
Agreement, effective as of December 28, 2005, to address certain provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
its proposed Treasury regulations; and

 

WHEREAS , the parties hereto now mutually desire to further amend the Employment
Agreement as provided herein solely to conform its terms to the applicable
provisions of Code Section 409A and its final Treasury regulations.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained in this Amendment, the parties hereto agree as follows:

 

1.                                       The Agreement is hereby amended by the
addition of the following new Section 15:

 

15.         Code Section 409A Provisions.

 

(a)           Compliance with Section 409A.  This Agreement is intended to
comply with Code Section 409A (as amplified by any Internal Revenue Service or
U.S. Treasury Department guidance), and shall be construed and interpreted in
accordance with such intent.  Executive and the Company acknowledge that
Executive and the Company intend that the compensation arrangements set forth in
this Agreement are in compliance with Code Section 409A, and Executive and the
Company agree to cooperate with one another, to the extent reasonably requested
by the other party, to restructure any compensation set forth in this Agreement
in a manner, if possible and without any increase in cost to the Company, such
that no earlier and/or additional taxes to Executive or the Company will arise
under Code Section 409A.  Any provision of this Agreement that would cause the
payment of any benefit to fail to satisfy Code Section 409A shall have no force
and effect until amended to comply with Code Section 409A (which amendment may
be retroactive to the extent permitted by the Code or any regulations or rulings
thereunder).  The Company makes no representation that this Agreement will
comply with Code Section 409A and makes no undertaking to prevent Code
Section 409A from applying to this

 

--------------------------------------------------------------------------------


 

Agreement or to mitigate its effects on any deferrals or payments made pursuant
to this Agreement.

 

(b)           Delay Due to Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, the Company shall delay the payment
of any benefits payable under this Agreement as required and to the extent
necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to
payments made to certain “specified employees” of certain publicly-traded
companies) and in such event, any such amount to which Executive would otherwise
be entitled during the six (6) month period immediately following his
termination of employment shall instead be accumulated through and paid or
provided, together with interest at the long-term applicable federal rate
(annual compounding) under Section 1274(d) of the Code in effect on his
termination of employment, on the first business day following the expiration of
such six (6) month period, or if earlier, the date of his death; provided,
however, that any amounts due to the Executive as a result of his termination of
employment that can be paid in a manner consistent with
Section 409A(a)(2)(B)(i) of the Code during such six (6) month period shall be
paid to him as otherwise provided herein to the maximum extent permitted by
Section 409A of the Code, its related Treasury regulations (including, without
limitation, Section 1.409A-1(b)(9), relating to separation pay arrangements),
and any official administrative guidance relating to Section 409A of the Code.

 

2.                                       Except to the extent specifically
modified herein, the Employment Agreement remains in full force and effect.

 

3.                                       This Amendment may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each party hereto and delivered to the other party hereto, it being
understood the parties need not sign the same counterpart.

 

4.                                       Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 30th day
of December, 2008.

 

 

PC MALL, INC.

 

 

 

 

 

By:

/s/ Brandon H. LaVerne

 

Name: Brandon H. LaVerne

 

Title: Chief Financial Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Frank F. Khulusi

 

Frank F. Khulusi

 

 

Signature Page to Second Amendment to Employment Agreement

 

--------------------------------------------------------------------------------